


Exhibit 10.1


AMENDMENT NO. 3
TO
CREDIT AGREEMENT
AMENDMENT NO. 3 TO CREDIT AGREEMENT, dated as of January 14, 2015 (this
“Agreement”), among PILGRIM’S PRIDE CORPORATION, a Delaware corporation (the
“Company”), TO-RICOS, LTD., a Bermuda company, TO-RICOS DISTRIBUTION, LTD., a
Bermuda company (collectively, the “Borrowers”), the various Subsidiaries (such
capitalized term and all other capitalized terms not defined herein shall have
the meanings provided for in Article I) of the Company parties hereto, the
various financial institutions parties hereto (collectively, the “Lenders”), and
COBANK, ACB, as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders.
W I T N E S S E T H:
WHEREAS, the Borrowers, the Lenders and the Administrative Agent are parties to
the Credit Agreement, dated as of August 7, 2013, as amended prior to the date
hereof (the “Existing Credit Agreement”), and the other Loan Documents;
WHEREAS, the Borrowers have requested that, as of the Effective Date, the
Existing Credit Agreement be amended as herein provided; and
WHEREAS, the Lenders are willing, subject to the terms and conditions
hereinafter set forth, to make such amendments;
NOW, THEREFORE, in consideration of the agreements herein contained, the parties
hereto hereby agree as follows:
ARTICLE I
DEFINITIONS


SECTION 1.1.    Certain Definitions. The following terms (whether or not
underscored) when used in this Agreement shall have the following meanings:
“Administrative Agent” is defined in the preamble.
“Agreement” is defined in the preamble.
“Amended Credit Agreement” means the Existing Credit Agreement as amended by
this Agreement as of the Effective Date.
“Borrowers” is defined in the preamble.
“Company” is defined in the preamble.
“Effective Date” is defined in Section 5.1.
“Existing Credit Agreement” is defined in the first recital.




--------------------------------------------------------------------------------




“Lenders” is defined in the preamble.
SECTION 1.2.    Other Definitions. Unless otherwise defined or the context
otherwise requires, terms used herein (including in the preamble and recitals
hereto) have the meanings provided for in the Existing Credit Agreement.
ARTICLE II
AMENDMENTS


Effective on (and subject to the occurrence of) the Effective Date:
SECTION 2.1.    Amendments to Section 6.08. Section 6.08(a)(iv) of the Existing
Credit Agreement is amended and restated in its entirety as follows:
“(iv)    the Company may make a one-time Restricted Payment in an aggregate
amount not to exceed $1,500,000,000 on or prior to the date that is 12 months
after the Effective Date; provided that at the time of such Restricted Payment
and after giving effect thereto and to any borrowing in connection therewith, on
a Pro Forma Basis (i) the Borrowers shall be in compliance with the covenant set
forth in Section 6.13, (ii) no Default or Event of Default shall have occurred
and be continuing, (iii) Availability is not less than $300,000,000 and (iv) Net
Income for the prior four Fiscal Quarters is not less than $100,000,000.”
SECTION 2.2.    Amendments to Section 6.13. Section 6.13 of the Existing Credit
Agreement is amended and restated in its entirety as follows:
“SECTION 6.13 Minimum Consolidated Tangible Net Worth. The Borrowers will not
permit Consolidated Tangible Net Worth to be less than (a) on the last day of
the last Fiscal Quarter of Fiscal Year 2014, $465,000,000, (b) on the last day
of the first Fiscal Quarter of Fiscal Year 2015, the greater of (b) (i)
$465,000,000 or (ii) (x) 80% of Consolidated Tangible Net Worth as reported in
the Company’s 2014 audited financial statements minus (y) the sum of (I)
$100,000,000 and (II) the amount (if any) of the one-time Restricted Payment
that is made pursuant to Section 6.08(a)(iv), and (c) on the last day of any
Fiscal Quarter thereafter, the sum of (I) the amount in clause (b) plus (II) 50%
of the cumulative Net Income (excluding any losses) of the Company and the
Subsidiaries as reported in the Company’s Fiscal Year audited financial
statements, which shall be determined annually, beginning with such financial
statements delivered for Fiscal Year 2015.”
ARTICLE III
REPRESENTATIONS AND WARRANTIES
In order to induce the Lenders to make the amendments provided for in Article
II, each Borrower hereby (a) represents and warrants that (i) each of the
representations and warranties of the Loan Parties contained in the Existing
Credit Agreement and in the other Loan Documents is true and correct in all
material respects on and as of the date hereof, except that such representations
and warranties (A) that relate solely to an earlier date shall be true and
correct in all material respects as of such earlier date and (B) shall be true
and correct in all respects to the extent they are qualified by a materiality
standard and (ii) no Default or Event of Default has occurred and is continuing;
and (b) agrees that the incorrectness in any respect of any representation and
warranty contained in the preceding clause (a) shall constitute an immediate
Event of Default. Without limiting the foregoing, each Borrower hereby (x)
ratifies and confirms all of the terms, covenants and conditions set forth in
the Loan Documents and hereby agrees that it remains unconditionally liable to
the Administrative Agent and the Lenders in accordance with the respective
terms, covenants and




--------------------------------------------------------------------------------




conditions set forth in the Loan Documents, and all the Collateral thereto in
favor of the Administrative Agent (for the benefit of the Lender Parties)
continues unimpaired and in full force and effect, and (y) waives all defenses,
claims, counterclaims, rights of recoupment or set-off against any of its
Obligations.
ARTICLE IV
ACKNOWLEDGMENT OF SUBSIDIARIES
By executing this Agreement, each Subsidiary of the Company that is a party
hereto hereby confirms and agrees that each Loan Document to which it is a party
is, and shall continue to be, in full force and effect and is hereby ratified
and confirmed in all respects, except that on and after the Effective Date each
reference therein to the Credit Agreement shall refer to the Existing Credit
Agreement after giving effect to this Agreement. Without limiting the foregoing,
each such Subsidiary waives all defenses, claims, counterclaims, rights of
recoupment or set-off with respect to any of such Subsidiary’s Obligations.
ARTICLE V
CONDITIONS TO EFFECTIVENESS; EXPIRATION
SECTION 5.1.    Effective Date. This Agreement shall become effective (the
“Effective Date”) when the conditions set forth in this Section have been
satisfied.
SECTION 5.1.1    Execution of Agreement. The Administrative Agent shall have
received original or PDF counterparts of this Agreement duly executed and
delivered on behalf of the Borrowers, each of the Subsidiaries of the Company
parties to the Existing Credit Agreement and the Required Lenders.
SECTION 5.1.2    Representations and Warranties. The representations and
warranties made by the Borrowers pursuant to Article III as of the Effective
Date shall be true and correct.
SECTION 5.1.3    Fees. The Company shall have paid, in immediately available
funds, those fees it is required to pay pursuant to the fee letter that was
entered into with the Administrative Agent in connection with this Agreement.
SECTION 5.2.    Expiration. If the Effective Date has not occurred on or prior
to 10:00 a.m. (New York, New York time) on January 30, 2015, the agreements of
the parties contained in this Agreement shall terminate immediately on such date
and without further action.
ARTICLE VI
MISCELLANEOUS
SECTION 6.1.    Cross-References. References in this Agreement to any Article or
Section are, unless otherwise specified, to such Article or Section of this
Agreement.
SECTION 6.2.    Loan Document Pursuant to Amended Credit Agreement. This
Agreement is a Loan Document executed pursuant to the Amended Credit Agreement.
Except as expressly amended hereby, all of the representations, warranties,
terms, covenants and conditions contained in the Existing Credit Agreement and
each other Loan Document shall remain unamended or otherwise unmodified and in
full force and effect.
SECTION 6.3.    Limitation of Amendments. The amendments set forth in Article II
shall be limited precisely as provided for herein and shall not be deemed to be
a waiver of, amendment of, consent to or modification of any other term or
provision of the Existing Credit Agreement or of any term or provision of any
other Loan Document or of any transaction or further or future action on the
part of any Borrower or




--------------------------------------------------------------------------------




any other Loan Party which would require the consent of any of the Lenders under
the Existing Credit Agreement or any other Loan Document.
SECTION 6.4.    Counterparts. This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.
SECTION 6.5.    Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.
SECTION 6.6.    Further Assurances. The Borrowers shall execute and deliver, and
shall cause each other Loan Party to execute and deliver, from time to time in
favor of the Administrative Agent and the Lenders, such documents, agreements,
certificates and other instruments as shall be necessary or advisable to effect
the purposes of this Agreement.
SECTION 6.7.    Costs and Expenses. The Borrowers agree to pay all reasonable
and documented out-of-pocket expenses incurred by the Administrative Agent,
including the reasonable and documented out-of-pocket fees, charges and
disbursements of legal counsel for the Administrative Agent, that are incurred
in connection with the execution and delivery of this Agreement and the other
agreements and documents entered into in connection herewith.
SECTION 6.8.    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF.
SECTION 6.9.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY REQUIREMENTS OF LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.
SECTION 6.10.    Entire Agreement. This Agreement constitutes the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.
[Signature pages follow]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers hereunto duly authorized as of the day and year
first above written.


BORROWERS:


PILGRIM’S PRIDE CORPORATION


By    /s/ Gustavo Biscardi    
Name:    Gustavo Biscardi
Title:    Treasurer
TO-RICOS, LTD.
By    /s/ Kiersten Sommers        
Name:    Kiersten Sommers
Title:    Secretary


TO-RICOS DISTRIBUTION, LTD.
By
    /s/ Kiersten Sommers

Name:
Kiersten Sommers

Title:
Secretary



OTHER LOAN PARTIES:


PILGRIM’S PRIDE CORPORATION OF WEST VIRGINIA, INC.


By
/s/ Kiersten Sommers

Name:
Kiersten Sommers

Title:
Secretary



ADMINISTRATIVE AGENT:
COBANK, ACB,
as Administrative Agent
By
/s/ James H. Matzat

Name:
James H. Matzat

Title:
Vice President







--------------------------------------------------------------------------------






LENDERS:
COBANK, FCB,
as Lender and as Swingline Lender


By
/s/ James H. Matzat

Name:
James H. Matzat

Title:
Vice President



COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK INTERNATIONAL”,
NEW YORK BRANCH,
as Lender


By
/s/ Steve Gilbert    

Name:
Steve Gilbert

Title:
Executive Director



By
/s/ Michalene Donegan

Name:
Michalene Donegan

Title:
Executive Director



BANK OF MONTREAL,
as Lender


By
/s/ Philip Langheim    

Name:
Philip Langheim

Title:
Managing Director



ING CAPITAL LLC, as Lender
By    /s/ Dan Lamprecht
Name:    Dan Lamprecht
Title:    Managing Director
By    /s/ Leroy Startz
Name:    Leroy Startz
Title:    Director
BANK OF AMERICA, N.A. , as Lender
By    /s/ Natalie Woods
Name:    Natalie Woods
Title:    SVP






--------------------------------------------------------------------------------








THE BANK OF NOVA SCOTIA, as Lender
By    /s/ Rafael Tobon
Name:    Rafael Tobon
Title:    Director
By    /s/ Juan Pablo Jimenez
Name:    Juan Pablo Jimenez
Title:    Associate Director


SOCIÉTÉ GÉNÉRALE, as Lender
By    /s/ Cliff A. Niebling
Name:    Cliff A. Niebling
Title:    Managing Director
By    /s/ Lina A. Garcia
Name:    Lina A. Garcia
Title:    Director
U.S. BANK NATIONAL ASSOCIATION, as Lender
By    /s/ Thomas N. Martin
Name:    Thomas N. Martin
Title:    Senior Vice President


WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender
By    /s/ Jeffry S. Millican
Name:    Jeffry S. Millican
Title:    Vice President


JPMORGAN CHASE BANK, N.A. , as Lender
By    /s/ James W. Peterson
Name:    James W. Peterson
Title:    Executive Director




--------------------------------------------------------------------------------






FIFTH THIRD BANK, as Lender
By    /s/ Jim Bosco
Name:    Jim Bosco
Title:    Senior Vice President


BRANCH BANKING AND TRUST COMPANY, as Lender
By    /s/ Bradford F. Scott
Name:    Bradford F. Scott
Title:    Senior Vice President
BARCLAYS BANK PLC, as Lender
By    /s/ Marguerite Sutton
Name:    Marguerite Sutton
Title:    Vice President
FARM CREDIT BANK OF TEXAS, as Lender
By    /s/ Alan Robinson
Name:    Alan Robinson
Title:    Vice President
MORGAN STANLEY SENIOR FUNDING, INC., as Lender
By    /s/ John Durland
Name:    John Durland
Title:    Vice President
FARM CREDIT EAST, ACA, as Lender
By    /s/ Tom Cosgrove
Name:    Tom Cosgrove
Title:    Vice President




--------------------------------------------------------------------------------




FARM CREDIT EAST (F/K/A FIRST PIONEER FARM CREDIT, ACA), as Lender
By    /s/ Justin A. Brown
Name:    Justin A. Brown
Title:    Vice President






